       Case 2:20-cv-01188-MRH Document 11-2 Filed 10/09/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                 Case No.: 2:20-cv-01188
             Plaintiff,
v.

TRIBHUVAN REAL ESTATE LP,

          Defendant.
____________________________________


                   AFFIDAVIT – DEFAULT JUDGMENT
                  SERVICEMEMBERS CIVIL RELIEF ACT


      I, Tristan Gillespie, say that I am Plaintiff’s counsel in the above-captioned

matter; that Defendant is not in the military service or in any branch of the armed

forces of the United States or its allies or otherwise within the provisions of the

Servicemember's Civil Relief Act, formally the Soldiers’ and Sailors’ Civil Relief

Act of Congress of 1940, and the amendments thereto.



                   Respectfully submitted,

                   Attorney for Plaintiff:



                                             7
       Case 2:20-cv-01188-MRH Document 11-2 Filed 10/09/20 Page 2 of 2




                   /s/ Tristan W. Gillespie
                   Tristan W. Gillespie, Esq.
                   Thomas B. Bacon, P.A.
                   5150 Cottage Farm Rd.
                   Johns Creek, GA 30022
                   ph. (404) 276-7277
                   Gillespie.tristan@gmail.com



I affirm this 9th day of October, 2020, under penalties of perjury under the laws of
Pennsylvania, that the foregoing is true, and I understand that the foregoing may be
used in an action or proceeding in a court of law.

 /s/ Tristan W. Gillespie_
Attorney for Plaintiff




                                         7
